FILED
                           NOT FOR PUBLICATION
                                                                               SEP 17 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JONEE FONSECA, an individual parent              No. 17-17153
and guardian of I.S., a minor; LIFE
LEGAL DEFENSE FOUNDATION,                        D.C. No.
                                                 2:16-cv-00889-KJM-EFB
              Plaintiffs-Appellants,

 v.                                              MEMORANDUM*

KAREN SMITH, M.D. in her official
capacity as Director of the California
Department of Public Health; DOES,
2 through 10, inclusive,

              Defendants-Appellees.


                   Appeal from the United States District Court
                       for the Eastern District of California
                Kimberly J. Mueller, Chief District Judge, Presiding

                      Argued and Submitted January 14, 2019
                            San Francisco, California

Before: WALLACE, CLIFTON, and FRIEDLAND, Circuit Judges.

      Plaintiffs-Appellants Jonee Fonseca and Life Legal Defense Fund (LLDF)

appeal the district court’s dismissal of the Third Amended Complaint (TAC)


      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
against Defendant-Appellee Dr. Karen Smith, sued in her official capacity as

Director of California’s Department of Public Health and Safety,1 for lack of

standing and thus jurisdiction under Rule 12(b)(1), Federal Rules of Civil

Procedure. Reviewing de novo, Am. Diabetes Ass’n v. United States Dep’t of the

Army, 938 F.3d 1147, 1151 (9th Cir. 2019), we affirm.

      We assess Plaintiffs’ standing relative to the relief requested in the TAC and

therefore consider the facts as they existed at that point. See Scott v. Pasadena

Unified Sch. Dist., 306 F.3d 646, 655 (9th Cir. 2002) (assessing standing relative to

the first amended complaint). The TAC requests an injunction changing the date

of death listed on Fonseca’s son’s death certificate and a declaration that

California’s Uniform Determination of Death Act (CUDDA) is unconstitutional on

its face and as applied.

      1. Fonseca supported her claim for injunctive relief by alleging in the TAC

that the “continued existence of government documents that certify that Israel died

on April 14 . . . . results in the loss of medical insurance coverage and government

benefits to the child and the family.” At oral argument before this court, however,

Fonseca’s counsel admitted that he was unsure such relief would increase the


      1
        We understand that Dr. Smith subsequently left that position. Her
successor is automatically substituted as the current defendant. Fed. R. App. P.
43(c)(2).
                                           2
likelihood of recovering any lost benefits. See Oral Argument at 12:00-13:35 &

16:40-17:08. Given the opportunity to clarify the issue in supplemental briefing,

counsel expressed “no position” regarding the ability to redress this alleged injury.2

That did not meet Fonseca’s burden to show redressability. Renee v. Duncan, 623
F.3d 787, 798 (9th Cir. 2010).

      Counsel asserts that Fonseca’s interest in the controversy is “dignity,” Oral

Argument at 13:15-40, and argues that the “discrepancy” on the death certificate

“reflects the difference between whether [Israel’s] life ended lawfully or

unlawfully, . . . who is ultimately responsible for that death, and whether the family

was justified in its considerable efforts to transport Israel out of the country for

further treatment.” Emotional vindication, to the extent it is sought, is not itself a

basis for jurisdiction. Diamond v. Charles, 476 U.S. 54, 66 (1986) (“Article III

requires more than a desire to vindicate value interests.”); Ashcroft v. Mattis, 431
U.S. 171 (1977) (“[A]ppellee’s primary claim of a present interest in the



      2
         Fonseca’s counsel argued that she should not be required to establish that
this legal action could redress her financial injury, as that would imply that she is
seeking monetary damages against the State, which the Eleventh Amendment
would appear to preclude. That response misses the point. The redressability
requirement could be satisfied, for example, if amending the death certificate
would permit a claim against another party, an insurance carrier or possibly even
the State, as alleged in the TAC, even if that claim might have to be pursued in
state court.
                                            3
controversy is that he will obtain emotional satisfaction from a ruling that his son’s

death was wrongful. Emotional involvement is [sic] a lawsuit is not enough to

meet the case-or-controversy requirement.” (citation and footnote omitted)).

Fonseca does not have standing to pursue the asserted claim.

      2. LLDF seeks declaratory relief that CUDDA is unconstitutional and

claims to have both representative and direct organizational standing. Because

Fonseca does not have standing to sue in her own right, and LLDF has not alleged

that any other “members” have standing, LLDF does not have representative

standing. See Rodriguez v. City of San Jose, 930 F.3d 1123, 1134 (9th Cir. 2019),

petition for cert. docketed, No. 19-1057 (U.S. Feb. 25, 2020).

      For direct standing, an organization must satisfy the traditional Article III

requirements of an injury in fact, causation, and redressability. E. Bay Sanctuary

Covenant v. Trump (E. Bay II), 932 F.3d 742, 765 (9th Cir. 2018). LLDF does not

have direct standing because it does not adequately plead causation.3

      LLDF’s theory of causation depends on two key inferences: that CUDDA is

what causes doctors to declare death upon brain death, and that a declaration of

death is what causes the termination of life support. Both these inferences,



      3
        Because LLDF’s claim of standing fails for lack of causation, we need not
address whether it satisfies the injury in fact requirement of Article III.
                                           4
however, are speculative. CUDDA does not require a declaration of death; it

merely instructs that one definition of death is brain death. Indeed, CUDDA itself

mandates that “[a] determination of death must be made in accordance with

accepted medical standards,” Cal. Health & Safety Code § 7180(a). And the

accepted medical standard that brain death constitutes death well pre-dated

CUDDA: California has defined brain death as “death” since 1974, see Barber v.

Superior Court, 147 Cal. App. 3d 1006, 1013 n.1 (Cal. App. 1983), eight years

before CUDDA was adopted in 1982. Thus, doctors may make exactly the same

medical decisions regarding the definition of death without CUDDA. LLDF has

alleged no facts indicating that, without CUDDA, doctors in California would be

less likely to declare death after determining brain death, and that LLDF could

therefore devote fewer resources to fighting such declarations.

      Further, LLDF has alleged no facts to support its contention that, if CUDDA

were declared unlawful, medical professionals would on fewer occasions decide to

withdraw life support after determining brain death. Although it is plausible that

CUDDA’s definition of “death” plays a role in such a choice, even without

CUDDA, “other provisions of California law that are not before this court” would

allow that decision to continue. Fonseca v. Kaiser Permanente Med. Ctr.

Roseville, 222 F. Supp. 3d 850, 875 (E.D. Cal. 2016); see, e.g., Cal. Prob. Code


                                          5
§ 4735 (“A health care provider or health care institution may decline to comply

with an individual health care instruction or health care decision that requires

medically ineffective health care or health care contrary to generally accepted

health care standards[.]”).

      In short, both steps of the causal chain LLDF proposes turn on “independent

actions of third parties that break the causal link between” CUDDA and LLDF’s

injury. Ass’n of Pub. Agency Customers v. Bonneville Power Admin., 733 F.3d
939, 953 (9th Cir. 2013) (emphasis in original). These unknown independent acts

make the resulting causal chain not plausible, but rather “hypothetical or tenuous.”

Nat’l Audubon Soc’y, Inc. v. Davis, 307 F.3d 835, 849 (9th Cir. 2002). Thus, we

cannot infer based on the TAC that the injury LLDF asserts – its diversion of

resources to challenge medical decisions that define death as brain death and the

removal of individuals from life support based on that definition – is caused by

CUDDA and not the intervening acts of independent third parties.




                                           6
      In sum, neither plaintiff has alleged sufficient facts to establish standing.

We affirm the district court’s judgment of dismissal.

      AFFIRMED.4




      4
        The Request for Judicial Notice, filed by the State on April 11, 2018, is
denied as moot. The substance of the request is not relevant to the basis of our
resolution of this case.
                                           7